Citation Nr: 1411683	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  08-33 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a recurrent pulmonary disorder to include pneumonia residuals.  

2.  Entitlement to service connection for a recurrent right lower extremity disorder to include recurrent cellulitis, degenerative joint disease of the hip and the knee, a leg disorder, an ankle disorder, a foot disorder, hallux valgus, and hammertoes.  

3.  Entitlement to service connection for a left lower extremity disorder to include knee degenerative joint disease and a leg disorder.  

4.  Entitlement to an evaluation in excess of 10 percent for the Veteran's lumbar spine degenerative joint disease for the period prior to November 20, 2012.  

5.  Entitlement to an evaluation in excess of 40 percent for the Veteran's lumbar spine degenerative joint disease for the period on and after November 20, 2012.  

6.  Entitlement to a total disability rating for based on individual unemployability due to service-connected disabilities (TDIU).  
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's sister-in-law


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  The Veteran had active service from November 1979 to February 1980 and multiple periods of active duty for training with the Texas Army National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Waco, Texas, Regional Office (RO) which established service connection for lumbosacral strain; assigned a noncompensable evaluation for that disability; effectuated the award as of August 20, 2007; and denied service connection for both pneumonia residuals and a right foot disorder.  In September 2009, the RO recharacterized the Veteran's lumbosacral spine disorder as lumbar spine degenerative joint disease; increased the evaluation for that disability from noncompensable to 10 percent; and effectuated the award as of September 9, 2009.   In November 2009, the Veteran withdrew his notice of disagreement (NOD) from the initial evaluation assigned for his lumbar spine disorder.  

In February 2010, the Veteran submitted a NOD with that portion of the September 2009 rating decision which assigned a 10 percent evaluation for his lumbar spine degenerative joint disease.  In September 2010, the RO denied service connection for a left arm disorder, a bilateral leg disorder, a right ankle disorder, and diabetes mellitus and entitlement to a TDIU.  In April 2012, the Veteran was afforded a hearing before an Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record. At the hearing, the Veteran expressly withdrew his appeal from the denial of service connection for both a left arm disorder and diabetes mellitus.  In August 2012, the Board dismissed the issues of service connection for both a left arm disorder and diabetes mellitus and remanded the issues of service connection for pneumonia residuals, a right leg disorder, a right ankle disorder, a right foot disorder, and a left leg disorder; an increased evaluation for the Veteran's lumbar spine degenerative joint disease; and a TDIU to the RO for additional action.  

In February 2013, the Appeals Management Center (AMC) granted service connection for right lower extremity and left lower extremity radiculopathy; assigned 10 percent evaluations for those disabilities; increased the evaluation for the Veteran's lumbar spine degenerative joint disease from 10 to 40 percent; and effectuated the awards as of November 20, 2012.  In December 2013, the Veteran was informed that the Acting Veterans Law Judge who had conducted his April 2011 hearing had left the Board and he therefore had the right to an additional hearing before a different Veterans Law Judge.  The Veteran did not subsequently respond to the Board's December 2013 notice.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

That action requested by the August 2012 Board remand was accomplished and the case subsequently returned to the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

The Board has reframed the issues of entitlement to service connection for pneumonia residuals, a right leg disorder, a right ankle disorder, a right foot disorder, and a left leg disorder as entitlement to service connection for a recurrent pulmonary disorder to include pneumonia residuals; a recurrent right lower extremity disorder to include recurrent cellulitis, degenerative joint disease of the hip and knee, a leg disorder, an ankle disorder, a foot disorder, hallux valgus, and hammertoes; and a recurrent left lower extremity disorder to include knee degenerative joint disease and a leg disorder in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issues of service connection for both a recurrent right lower extremity disorder and a recurrent left lower extremity disorder; evaluation of the Veteran's lumbar spine degenerative joint disease, and a TDIU are REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required on his part.  


FINDING OF FACT

A recurrent pulmonary disorder to include pneumonia residuals was not manifested during active service/active duty for training or at any time thereafter.  


CONCLUSION OF LAW

A recurrent pulmonary disorder to include pneumonia residuals was not incurred in or aggravated by active service/active duty for training.  38 U.S.C.A. §§ 101(24), 106, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 326(a) (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473(2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

VA has issued several VCAA notices to the Veteran including an August 2007 notice which informed him of the evidence generally needed to support a claim of service connection and the assignment of a rating and effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing the claim.  The August 2007 VCAA notice was issued to the Veteran prior to the February 2008 rating decision from which the instant appeal arises.  The issue was readjudicated in the September 2008 statement of the case (SOC) and the multiple supplemental statements of the case.  Therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  The Veteran was afforded an April 2012 Board hearing before an Acting Veterans Law Judge.  The hearing transcript is of record.  After the Acting Veterans Law Judge left the Board, the Veteran was offered an additional hearing before a different Veterans Law Judge.  The Veteran did not subsequently request an additional Board hearing. 
The Veteran was afforded a November 2012 VA respiratory examination for compensation purposes.  The examination report has been incorporated into the record.  To that end, when VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA evaluation reflects that all relevant records were reviewed and the questions posed were answered.  

All identified and available relevant documentation has been secured and all relevant facts have been developed as to the issue of service connection for a recurrent pulmonary disorder.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


II.  Service Connection for a Recurrent Pulmonary Disorder

The Veteran asserts that service connection for a recurrent pulmonary disorder is warranted as he was treated for pneumonia while hospitalized during active service.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by peacetime service.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training.  38 U.S.C.A. §§ 101(24), 106, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The claimed disorder is not a "chronic disease" enumerated under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) are not for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records indicate that he was treated for pneumonia.  A July 1980 Army hospital summary and associated treatment records state that the Veteran was treated for pneumonia.  Upon discharge from the hospital, the Veteran was diagnosed with "pneumonia [right] lower lobe, organism unknown, resolved."  The remainder of the service clinical documentation does not reflect treatment for pneumonia or other pulmonary disorder.  

At the April 2012 Board hearing, the Veteran testified that he currently suffered from asthma secondary to his in-service pneumonia and has been treated for that disability.  He stated that Army physicians told him that he had asthma.  
At a November 2012 VA respiratory examination, the Veteran's history of pneumonia in 1980 was noted.  The Veteran was diagnosed with "pneumonia, remote without residuals."  The examiner opined that "a review of his medical records indicates no diagnoses for respiratory conditions other than sleep apnea;" "there is no nexus between remote pneumonia and development of sleep apnea;" and "he has no residuals from his pneumonia in 1980."  

A recurrent pulmonary disorder was not manifested during active service/active duty for training.  While the Veteran was diagnosed with and hospitalized for pneumonia at a military hospital during active duty, his treating physicians determined that the disorder was "resolved" at the time of his discharge from the hospital.  The in-service and post-service clinical documentation of record makes no subsequent reference to either pneumonia residuals or any other recurrent pulmonary disorder.  The November 2012 VA examination report notes that no recurrent pulmonary disorder was diagnosed and specifically concludes that the Veteran had "no residuals from his pneumonia in 1980."  

The Board observes that the Veteran has been diagnosed with sleep apnea.  Sleep apnea is a disorder manifested by transient periods of cessation of breathing during sleep.  Dorland's Illustrated Medical Dictionary 11732nd ed. 2012.  However, the Veteran does not contend that the disability is related to his episode of pneumonia and/or active duty in general.  He has not sought service connection for that disorder.  

The Veteran contends that he currently has asthma secondary to his in-service episode of pneumonia.  The record is devoid of clinical documentation of the in-service or post-service diagnosis of or treatment for asthma.  The Board finds that the Veteran's lay statements do not constitute competent evidence of the diagnosis of such disability in this case given that a recurrent pulmonary disorder was not diagnosed or otherwise manifested during active service/active duty for training or at any time thereafter.  A medical professional has expressly negated the diagnosis of a recurrent pulmonary disorder including pneumonia residuals.  The Veteran has not offered any medical qualifications.  The Veteran is not competent to offer an opinion regarding the diagnosis of a recurrent pulmonary disorder under the facts in this case.  The onset of the claimed disorder is not amenable to observation by a lay person.  The question of the diagnosis of such a disability requires specific clinical testing and correlation and is too complex to be addressed by a layperson.  See Jandreau, 492 F.3d at 1377.  

A recurrent pulmonary disorder was not manifested during active service/active duty for training or at any time thereafter.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  For these reasons, the Board finds that service connection for a recurrent pulmonary disorder to include pneumonia residuals is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a recurrent pulmonary disorder to include pneumonia residuals is denied.  


REMAND

The Veteran asserts that service connection for both a recurrent right lower extremity disorder and a recurrent left lower extremity disorder is warranted.  He contends that he manifested a recurrent right lower extremity during active service as the result of insect bites and an associated episode of right ankle cellulitis and/or secondary to his service-connected lumbar spine degenerative joint disease and a recurrent left lower extremity disorder secondary to his service-connected lumbar spine disorder.  

A November 2001 hospital summary from Eastland Memorial Hospital states that the Veteran complained of right ankle pain and swelling.  The Veteran's prior history of right lower extremity cellulitis was noted.  He was diagnosed with "cellulitis of the right lower extremity, resolving" and "muscle spasms, likely associated with inflammation and infection."  
The reports of a November 2012 VA skin examination and VA foot and joint examinations conducted in May 2013 state that the Veteran was diagnosed with degenerative joint disease of the right hip, the right knee, and the left knee; right ankle cellulitis scar residuals; right hallux valgus; and right hammertoes.  The evaluations did not address whether the Veteran has recurrent right lower extremity cellulitis and the relationship, if any, between his degenerative joint disease of the right hip, the right knee, and the left hip, right hallux valgus, and right hammertoes and his service-connected lumbar spine degenerative joint disease, right lower extremity radiculopathy, and left lower extremity radiculopathy.  Therefore, the Board finds that further VA examination is required to resolve the issues raised by the instant appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).  

At the April 2012 Board hearing, the Veteran testified that he had been afforded a spinal examination by a Dr. Paltjon which revealed that his service-connected lumbar spine had significantly worsened.  In support of his testimony, the Veteran submitted a June 2011 magnetic resonance imaging (MRI) from Scott & White Healthcare which notes that the study had been ordered by J. M. Paltjon, M.D., based upon the Veteran's radiculopathy symptoms.  The Veteran was diagnosed with lumbar spine degenerative disc disease and stenosis.  Clinical documentation from Dr. Paltjon dated in 2011 and thereafter has not been associated with the record. See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his lumbar spine, right lower extremity, and left extremity disabilities after 2010, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact J. M. Paltjon, M.D., and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after November 2012.  

3.  Then schedule the Veteran for the VA evaluation conducted by a physician in order to determine the nature and etiology of his right lower extremity and left lower extremity disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If recurrent right lower extremity cellulitis is not identified, the examination should expressly state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or greater) that any identified right lower extremity and/or left lower extremity disorder had its onset during active service; is related to the Veteran's in-service insect bites and/or right ankle cellulitis; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's service-connected lumbar spine degenerative joint disease, right lower extremity radiculopathy, and left lower extremity radiculopathy.   
All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided  

4.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2013).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


